Electronically Filed
Intermediate Court of Appeals
CAAP-XX-XXXXXXX
15-MAY-2019
08:21 AM
  NOT FOR PUBLICATION IN WEST'S HAWAI'I REPORTS AND PACIFIC REPORTER

court's attention on February 11, 2019, for appropriate action,
which could include dismissal of the appeal, under Hawai'i Rules
of Appellate Procedure (HRAP) Rules 12.l(e) and 30, and Ponce may
request relief from default by motion; and
             (5) The appellate clerk mailed the December 3, 2018
notice of entering case on calendar and the January 31, 2019
default notice to Ponce at the address indicated in the notice of
appeal and record on appeal.     The United States Postal Service
returned the notices as unclaimed and unable to forward.      Ponce
has not filed a notice of change of address, as required by HRAP
Rule 25(f), and Ponce took no further action in this appeal.
             Therefore, IT IS HEREBY ORDERED that the appeal is
dismissed.
             Dated: Honolulu, Hawai'i, May 15, 2019.




                                        �t12-,
                                        Associate Judge



                                        Associate Judge




                                    2